        Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAWANA L. CARTER,

     Plaintiff,

v.
                                                  Case No: 1:19-cv-04863-MHC
SELECT PORTFOLIO SERVICING,
INC., and WELLS FARGO BANK,
N.A., AS TRUSTEE FOR FREEMONT
HOME LOAN TRUST 2005 RR3,
MORTGAGE BACKED CERTIFICATE
SERIES 2005 RR3,1

     Defendants.


            DEFENDANTS’ RESPONSE TO PLAINTIFF’S
       OBJECTIONS TO THE REPORT AND RECOMMENDATION

      COME NOW, Defendants Select Portfolio Servicing, Inc. (“SPS”) and

Wells Fargo Bank, National Association as Trustee for Securitized Asset Backed

Receivables LLC 2005-FR3 Mortgage Pass-Through Certificates, Series 2005-

FR3, (“Wells Fargo”), (collectively, the “Defendants”), and file this response to




1
 Wells Fargo is incorrectly identified. The correct party is Wells Fargo Bank,
National Association, as Trustee, on behalf of the certificateholders of Securitized
Asset Backed Receivables LLC 2005-FR3, Mortgage Pass-Through Certificates,
Series 2005-FR3.

                                         1
       Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 2 of 9




Plaintiff’s Response to Defendant’s Motion to Dismiss (the “Objections”)2. [Doc.

20]. For the reasons set forth in the Magistrate Judge’s Report and

Recommendation (the “Report”) and below, Defendants respectfully submit that

the Court should adopt the Report and Recommendation and dismiss the Plaintiff’s

Complaint with prejudice.

              ARGUMENT AND CITATION OF AUTHORITY

      I. Standard of Review

      In reviewing a Magistrate Judge’s Report & Recommendation, the district

court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(l)(C). “Parties filing objections to a magistrate's report and

recommendation must specifically identify those findings objected to. Frivolous,

conclusive, or general objections need not be considered by the district court.”

United States v. Schultz, 565 F. 2d 1353, 1361 (11th Cir. 2009) (quoting Marsden

v. Moore, 847 F. 2d 1536, 1548 (11th Cir. 1988)) (internal quotation marks

omitted).



2
 Although Plaintiff has titled her filing as Response to Defendant’s Motion to
Dismiss, Defendants have interpreted it as an Objection to the Final Report and
Recommendation considering that Plaintiff already responded to the Motion to
Dismiss and that the Report and Recommendation has been issued.

                                       2
        Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 3 of 9




      II. No Error in Determination that Plaintiff is Barred by Res Judicata

      Plaintiff’s only cogent objection seems to be her assertion that this action is

not barred by res judicata. [Doc. 20, p. 3]. As an initial matter, this is an issue that

Plaintiff failed to address in her responsive briefing. See [Doc. 17]. In fact, the

R&R even notes that “although Plaintiff has filed a response to the Motion to

Dismiss, she does not address the issue of res judicata, and therefore does not

contest that res judicata bars her claims.” [Doc. 18, p. 10]. Regardless of the

deficiency of Plaintiff’s original argument, the Court accurately ruled that the

instant case is barred by the doctrine of res judicata.

      As stated in the Report, “the doctrine of res judicata applies if the following

four elements are present: (1) there is a final judgment on the merits in the first

action; (2) the first decision was rendered by a court of competent jurisdiction; (3)

the parties to both actions, or those in privity with them, are identical; and (4) the

causes of action in both suits are identical, or the claims asserted in both suits arise

out of the same events or the same nucleus of facts. Laskar v. Peterson, 771 F.3d

1291, 1300 (11th Cir. 2014); Pleming, 142 F.3d at 1356–57.” [Doc. 20, p. 9]. In

her Objections, Plaintiff argues that her “claims were not, and could not have been

brought up in previous cases, the claims had not yet happened.” [Doc. 20, p. 3].

However, this misstates the facts and misunderstands what claims are precluded.



                                           3
        Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 4 of 9




Plaintiff filed lawsuits on January 9, 2015 (“Carter I”) and June 28, 2018 (“Carter

II”) against the same Defendants and alleging substantially the same facts and

claims. [Doc. 18, pp. 2, 4].

      In Carter I, “Plaintiff alleged that she had been approved on March 15, 2009

by Bank of America for a loan modification for her mortgage but that this

modification was ‘suddenly denied’ after she made six payments.” [Doc. 17, pp. 2-

3]. The Carter II Complaint alleged new claims under 15 U.S.C. § 1641, 12 C.F.R.

§ 1024.41(a), 12 U.S.C. § 2601, and 15 U.S.C. § 1692, but included “nearly the

same verbatim background, factual allegations, and several of the same claims as

Carter I, including the same description of Plaintiff’s various unsuccessful efforts

to obtain a modification of her loan.” [Doc. 18, p. 4]. These are objectively the

same claims that lie at the root of the instant action. Plaintiff’s own Objection

argues that she was approved for a loan modification in 2010 and that it was

suddenly denied. [Doc. 20, p. 3]. She further argues she applied for more

modifications and was denied in 2012, 2014, 2018, and 2019, predicating claims

under the FDCPA, Reg. X, and CCPA. [Id.].

      These assertions validate the R&R’s conclusion that in the instant case,

Plaintiff sued the same Defendants, challenging foreclosure on the same property,

and asserted many of the same claims. [Doc. 18, p. 5]. Plaintiff’s Objection seems


                                         4
        Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 5 of 9




to be based solely on the idea that because the foreclosure occurred in 2019, her

claim for wrongful foreclosure could not be precluded by a prior action. [Doc. 20,

p. 5]. However, this willfully ignores the reasons she asserts the foreclosure was

wrongful. Her claims regarding the loan modification process definitely could have

been brought in the prior proceeding, because they were brought in the prior

proceeding. In fact, each of Plaintiff’s Complaints and claims arise out of the same

nucleus of operative fact, which necessarily means that she is barred from re-

litigation. In re Piper Aircraft Corp., 244 F.3d 1289, 1299 (11th Cir. 2001).

Accordingly, Defendants submit that Plaintiff is barred by Res Judicata and the

Report and Recommendation should be affirmed.

      III.   The Record is Properly Before the Court
      Plaintiff next makes the argument that res judicata cannot be raised because

the documents reviewed by the Court were not duly certified. [Doc. 20, p. 7]. This

argument fails to take into consideration that both of Plaintiff’s previous actions

were before this Court. A court may take judicial notice of its own records or of

those of inferior courts. ITT Rayonier Inc. v. United States, 651 F.2d 343, 345 (5th

Cir. 1981); United States v. Rey, 811 F.2d 1453, 1457 (11th Cir. 1987); Bryant v.

Avado Brands, Inc., 187 F.3d 1271, 1280 (11th Cir. 1990) (permitting




                                         5
       Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 6 of 9




consideration of public records on motion to dismiss under Fed. R. Evid. 201).

Defendants respectfully submit that certified copies were unnecessary.

      IV.   Plaintiff’s Remaining Arguments are not Tied to the Report
      Plaintiff’s remaining arguments seem to be an attempt to re-argue her

original, and unsuccessful, Response in Opposition to Defendant’s Motion to

Dismiss, [Doc. 17]. However, none of these arguments are addressed in the Report.

“Parties filing objections to a magistrate's report and recommendation must

specifically identify those findings objected to. Frivolous, conclusive, or general

objections need not be considered by the district court.” United States v. Schultz,

565 F. 2d 1353, 1361 (11th Cir. 2009). Plaintiff’s remaining arguments fail to

specifically identify the findings to which she is objecting. Therefore, Defendants

submit that these arguments need not be considered.

                                 CONCLUSION

      For these reasons, Defendants respectfully submit that the Magistrate

Judge’s Report and Recommendation should be adopted and entered.




                                        6
 Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 7 of 9




Respectfully submitted, this 27th day of February 2020

                         /s/ Bret J. Chaness
                         BRET J. CHANESS (GA Bar # 720572)
                         KEARSTIN HARUMI SALE (GA Bar # 650510)
                         RUBIN LUBLIN, LLC
                         3145 Avalon Ridge Place, Suite 100
                         Peachtree Corners, GA 30071
                         (678) 281-2730 (Telephone)
                         (404) 921-9016 (Facsimile)
                         bchaness@rubinlublin.com
                         ksale@rubinlublin.com

                         Attorneys for Defendants




                                 7
       Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 8 of 9




                           FONT CERTIFICATION

      The undersigned counsel for Defendant hereby certifies that the within and

foregoing was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).

      Respectfully submitted, this 27th day of February 2020.

                                     /s/ Bret J. Chaness
                                     BRET J. CHANESS (GA Bar # 720572)




                                        8
       Case 1:19-cv-04863-MHC Document 21 Filed 02/27/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 27th day of February 2020, served all parties

in this matter with the within and foregoing by placing a true and correct copy of

same in the United States Mail, with first-class prepaid postage affixed thereto,

properly addressed as follows:

      Tawana Carter
      115 Parkside Close
      Alpharetta, GA 30022


                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar # 720572)




                                          9
